UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-4691



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellant,

          versus


ALVAN DEVON HOLT,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  William L. Osteen,
District Judge. (CR-04-53)


Submitted:   August 9, 2006                 Decided:   August 30, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina; Amy E. Ray, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellant. Steven T. Meier, MALONEY AND MEIER, L.L.C., Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            The government appeals the judgment dismissing drug and

firearms charges against Alvan Devon Holt.               The dismissal came

after the district court held that a search warrant -- whose

execution   yielded   the   only   evidence    against     Holt   --   was   not

supported by probable cause and that the fruits of the search were

not admissible under the good faith exception set forth in United

States v. Leon, 486 U.S. 897 (1984).          We affirm.



                                    I.

            On the morning of January 2, 2004, Officer S.S. Greene of

the Charlotte Mecklenburg Police Department received information

from a confidential source about sales of marijuana. Greene was at

the time a police force veteran of over four years, who had more

than one year of experience in drug enforcement.                  He had been

involved in at least 350 drug arrests and 150 search warrants.

Greene presented the informant’s tip in an application to a state

magistrate for a search warrant for the single story dwelling

located at 235 Kingville Drive in Charlotte, North Carolina.                 The

application also described a person to be searched as “a black

male, called ‘Big Al’ known as Alvan Devon Holt, [born] 8/23/74

with medium complexion [and] approximately 6'3" and 265 pounds.”

J.A. 14.    The affidavit that Greene submitted read in part:

     I have received information from a confidential and
     reliable informant who states they have been to the above

                                     2
     listed location and observed the above described black
     male possessing and selling marijuana from the above
     listed location. This informant has witnessed the above
     described black male possessing and selling marijuana
     from the above listed location within the last 48 hours.
     The officer has known the informant for approximately 2
     years.   During this time, the informant has given me
     information on drug activity that I have been available
     [sic]   to    verify   through   my   own    independent
     investigations. During this time, the informant has made
     purchases of controlled substances under the direct
     supervision of this officer. The informant admitted to
     using a controlled substance and is familiar with how
     marijuana is packaged for sale in the Charlotte area.

J.A. 14.   This affidavit was the only support presented to the

magistrate.   No additional testimony or information confirmed the

reliability of the source or established a nexus between the

premises to be searched and the alleged drug activity.

           Based on the affidavit alone, the magistrate issued the

warrant on January 2, 2004.   The warrant authorized the seizure of

“[m]arijuana, a controlled substance, evidence of ownership, access

or control of property, firearms, pagers, cellular phones, currency

an[d] other items of drug furtherance.”   J.A. 14.   Later that day,

officers searched the specified premises and found Holt as well as

quantities of marijuana and cocaine, a scale, a loaded firearm,

approximately $7,500 in cash, and other items suggesting drug

distribution. A three-count indictment filed in August 2004 in the

Western District of North Carolina charged Holt with possession of

a firearm after a felony conviction, in violation of 18 U.S.C.

§ 922(g)(1); possession with intent to distribute marijuana and

cocaine, in violation of 21 U.S.C. § 841(a)(1); and the use and

                                 3
carrying of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c)(1).       The government’s case

against Holt consisted entirely of the evidence seized during the

January 2, 2004, search.

           On November 15, 2004, two days before trial, Holt moved

to invalidate the search warrant and to suppress the evidence

seized.   The court took the motion under advisement, permitted the

government time to respond, and proceeded with the trial. Holt was

convicted by the jury on all counts.   A few days after the verdict,

the government submitted its response to Holt’s motion to suppress.

           At the sentencing hearing in June 2005 the district court

granted Holt’s motion.     The court determined that the affidavit

lacked critical information, even assuming that the confidential

source was sufficiently reliable.    As the court explained:

     There is no indication [in the affidavit] that [the
     defendant] Big Al resides at the premises or has ever
     been on the premises prior to this single occasion.
     There is no indication that Big Al owns, or pays rent, or
     is an invited guest at 235 Kingville Drive. There is no
     information provided to show whether the sale was inside
     or outside the house. There is no information that Big
     Al had an additional amount of marijuana for sale or that
     he would return with more at a later time. There is not
     even an indication of the quantity sold on that one
     occasion. In short, there is no information that links
     ongoing or future drug activity to this home, and thus
     there is no indication that a search of the home would
     yield any evidence of drug activity.

J.A. 34-35.   For these reasons, the court continued, the affidavit

failed to provide the magistrate with a substantial basis for

determining that drugs and other contraband would be found at 235

                                 4
Kingville    Drive.     J.A.      35.    As    the   affidavit    was   the   only

information    presented     to    the   magistrate,     the     district     court

concluded that the magistrate lacked sufficient information to

exercise independent judgment about the existence of probable

cause.    Accordingly, the court ruled that the warrant was invalid.

See Leon, 468 U.S. at 914-15; Illinois v. Gates, 462 U.S. 213, 238-

39 (1983); United States v. Lalor, 996 F.2d 1578, 1582-83 (4th Cir.

1993).

            The district court further concluded that the Leon good

faith    exception    did   not   save   the    fruits   of    the   search    from

suppression. “[A]ny officer who had experience and training should

have known that Officer Greene’s affidavit, which is the only

information the magistrate had, provided no [indicia of probable]

cause to believe contraband would be found at 235 Kingville Drive.”

J.A. 45.    From an objective standpoint, the court suggested, any

reasonably well-trained officer -- especially one with Officer

Greene’s training and experience -- would have known that the

search was illegal despite the magistrate’s authorization.                      The

affidavit thus fit the third circumstance identified in Leon that

bars application of the good faith exception.                 Specifically, “the

officer will have no reasonable grounds for believing that the

warrant was properly issued” because the affidavit on which the

warrant was based was “so lacking in indicia of probable cause as

to render official belief in its existence entirely unreasonable.”


                                         5
Leon, 468 U.S. at 923 (footnote and internal quotation marks

omitted); see also United States v. Bynum, 293 F.3d 192, 195 (4th

Cir. 2002).   The district court suggested that had the officers

taken steps to verify Holt’s connection to the home, for example by

providing “a utility bill in his name or some information that his

girlfriend owned the home, the search may have survived scrutiny.”

J.A. 45-46.   Absent such a step, the search was invalid even under

the Leon exception. Accordingly, the district court granted Holt’s

motion to suppress.   J.A. 46.

           In the meantime, the government had stipulated that the

case would have to be dismissed if the evidence from the search was

suppressed, because no other evidence was presented at trial.

Therefore, having granted Holt’s motion, the district court entered

a judgment order dismissing the charges against him.   J.A. 47.   The

government appeals the judgment, arguing that the district court

erred in suppressing the evidence seized pursuant to the search

warrant.



                                 II.

           After reviewing the joint appendix and the briefs of the

parties, we affirm on the reasoning of the district court.        See

United States v. Holt, No. 3:04-CR00053 (W.D.N.C. July 7, 2005)

(mem. op.).   We dispense with oral argument because the facts and




                                 6
legal contentions are adequately presented in the materials before

the court, and argument would not aid the decisional process.



                                                         AFFIRMED




                                7